                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

DR. JOSEPH CICCIO, et al.,                       )
                                                 )   Civil Action No.: 3:19-cv-00845
        Plaintiffs,                              )
                                                 )   Judge Aleta A. Trauger
v.                                               )
                                                 )
SMILEDIRECTCLUB, LLC., et al.,                   )
                                                 )   JURY DEMAND
        Defendants.                              )

                         DEFENDANT’S MOTION TO COMPEL
                      ARBITRATION OF DANA JOHNSON’S CLAIMS

        Defendant SmileDirectClub, LLC moves the Court to compel Plaintiff Dana Johnson to

arbitrate his claims as required by the agreement between the parties and the Federal Arbitration

Act. SmileDirect further moves the Court to stay proceedings on those claims pending arbitration.

Mr. Johnson agreed to be bound by the terms of the agreement between the parties, which

contained a clear and conspicuous arbitration provision. Now that Mr. Johnson is (again) a party

to this case, the question of whether he has agreed to arbitrate his dispute is squarely before the

Court. Respectfully, this Court should compel arbitration.

        SmileDirect submits a memorandum and the Declaration of Elizabeth Gonser, with

exhibits, in support of this Motion.




     Case 3:19-cv-00845 Document 97 Filed 06/08/20 Page 1 of 3 PageID #: 1872
                                    Respectfully submitted,

                                    /s/ John R. Jacobson
                                    John R. Jacobson (BPR 14365)
                                    Elizabeth O. Gonser (BPR 26329)
                                    Riley Warnock & Jacobson, PLC
                                    1906 West End Avenue
                                    Nashville, TN 37203
                                    T: (615) 320-3700
                                    F: (615) 320-3737
                                    jjacobson@rwjplc.com
                                    egonser@rwjplc.com

                                    Attorneys for Defendants




                                  2
Case 3:19-cv-00845 Document 97 Filed 06/08/20 Page 2 of 3 PageID #: 1873
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served via the

Court’s ECF Filing System this 8th day of June, 2020.

 Edward M. Yarbrough                             Richard Stone
 W. Justin Adams                                 Blackner, Stone & Assocs.
 Bone, McAllester & Norton, PLLC                 123 Australian Avenue
 511 Union Street, Suite 1600                    Palm Beach, FL 33480
 Nashville, TN 37219                             rstoneesq@aol.com
 eyarbrough@bonelaw.com
 wjadams@bonelaw.com

 Robert K. Spotswood
 Michael T. Sansbury
 Joshua K. Payne
 Spotswood Sansom & Sansbury LLC
 Financial Center
 505 20th Street North, Suite 700
 Birmingham, AL 35203
 rks@spotswoodllc.com
 msansbury@spotswoodllc.com
 jpayne@spotswoodllc.com



                                                           /s/ John R. Jacobson




   Case 3:19-cv-00845 Document 97 Filed 06/08/20 Page 3 of 3 PageID #: 1874
